In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00075-CV
     ___________________________

  IN THE INTEREST OF E.F., A CHILD



  On Appeal from the 30th District Court
          Wichita County, Texas
   Trial Court No. DC30-FM2019-0259


   Before Kerr, Womack, and Wallach, JJ.
   Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      The sole complaint in this termination-of-parental-rights appeal is that the State

failed to sufficiently prove that appellant Father endangered his child Eric according

to Texas Family Code Section 161.001(b)(1)(D) and (E), after Eric suffered near-fatal

injuries while in Father’s care. After reviewing the entire record and determining that

the Department proved sufficiently that Father endangered Eric, we affirm the trial

court’s judgment.

Applicable Law and Evidentiary-Sufficiency Standards of Review

      Because our appellate review turns solely on applying the Family Code and

evidentiary standards of review to the facts adduced at trial, we dispense with an

introductory recitation of the background facts and begin with the applicable law and

standards of review.

      To terminate Father’s parental rights, the Department needed to prove by clear

and convincing evidence that Father’s actions satisfied at least one conduct ground in

Family Code Section 161.001(b)(1) and that Eric’s best interest warranted termination.

Tex. Fam. Code Ann. § 161.001(b); In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012); In

re J.L., 163 S.W.3d 79, 84 (Tex. 2005). “Clear and convincing” evidence “will produce

in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” Tex. Fam. Code Ann. § 101.007; E.N.C.,

384 S.W.3d at 802. Due process demands this heightened burden of proof because

“[a] parental rights termination proceeding encumbers a value ‘far more precious than

                                          2
any property right.’” In re E.R., 385 S.W.3d 552, 555 (Tex. 2012) (quoting Santosky v.

Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982)); In re J.F.C., 96 S.W.3d

256, 263 (Tex. 2002); see also E.N.C., 384 S.W.3d at 802.

      Here, the Department alleged two conduct grounds because of Eric’s injuries:

that Father had “(D) knowingly placed or knowingly allowed [Eric] to remain in

conditions or surroundings which endanger[ed Eric’s] physical or emotional well-

being . . . [and had] (E) engaged in conduct or knowingly placed [Eric] with persons

who engaged in conduct which endanger[ed Eric’s] physical or emotional well-being.”

Tex. Fam. Code Ann. § 161.001(b)(1)(D)–(E). “‘[E]ndanger’ means more than a threat

of metaphysical injury or potential ill effects of a less-than-ideal family environment,

but . . . endangering conduct need not [even] be directed at the child.” E.N.C.,

384 S.W.3d at 803 (quoting Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,

533 (Tex. 1987)).

      A single act or omission can support termination under subsection (D), which

focuses on either the parent’s conduct or the conduct of a person with whom the

parent placed the child. In re A.B., 125 S.W.3d 769, 776 (Tex. App.––Texarkana 2003,

pet. denied). Subsection (D) requires us to examine evidence related to a child’s

environment to determine if it was the source of endangerment. In re A.S., No. 02-19-

00429-CV, 2020 WL 2071944, at *6 (Tex. App.—Fort Worth Apr. 30, 2020, pet.

denied) (mem. op.).



                                           3
       Under section 161.001(1)(E), the parent’s conduct––acts or failures to act––

must directly cause the endangerment. In re R.H., No. 02-20-00396-CV,

2021 WL 2006038, at *13 (Tex. App.—Fort Worth May 20, 2021, no pet.); J.F. v. Tex.

Dep’t of Family & Protective Servs., No. 03-16-00593-CV, 2016 WL 7584309, at *7 (Tex.

App.—Austin Dec. 22, 2016, no pet.) (mem. op.). Absence of self control and

propensity for violence may be considered as evidence of endangerment. J.F.,

2016 WL 7584309, at *7; In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.––Houston

[14th Dist.] 2003, no pet.).

       When a party challenges whether the Department produced legally sufficient

evidence to prove a conduct ground, we look at all the evidence in the light most

favorable to the challenged finding to determine whether a reasonable factfinder

could form a firm belief or conviction that the finding is true. In re J.P.B., 180 S.W.3d

570, 573 (Tex. 2005). We assume the factfinder settled any evidentiary conflicts in

favor of its finding if a reasonable factfinder could have done so, and we disregard all

evidence that a reasonable factfinder could have disbelieved; we consider undisputed

evidence even if contrary to the challenged finding. Id.

       When a party challenges whether the Department’s conduct-ground evidence is

factually sufficient, we must perform “an exacting review of the entire record.” In re

A.B., 437 S.W.3d 498, 500 (Tex. 2014). But in doing so, we still give due deference to

the factfinder’s finding; we may not supplant the verdict with our own. In re H.R.M.,

209 S.W.3d 105, 108 (Tex. 2006). We must decide whether a factfinder could

                                           4
reasonably form a firm conviction or belief that the Department proved the alleged

conduct ground. See Tex. Fam. Code Ann. § 161.001(b); In re C.H., 89 S.W.3d 17,

28 (Tex. 2002). If the factfinder reasonably could form such a firm conviction or

belief, then the evidence is factually sufficient. C.H., 89 S.W.3d at 18–19.

      Under either review, we must remember that only the factfinder may judge the

witnesses’ credibility and demeanor. In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009).

Applicable Facts

      Eric’s Injuries

      Eric was 28 days old on July 5, 2019, the day he was so severely injured.

Mother had left Eric in Father’s care while she ran errands. Great-grandmother, who

was over 60 years old, had arrived at the house only a short time before Eric was

injured. Only Father and Great-grandmother stayed in the house with Eric.

      After Mother had been gone for about 45 minutes to an hour, Father called her

to tell her Eric was “breathing weird.” She went home immediately to find Eric’s face

swollen, his lips turning blue, and his breathing shallow. Mother “eventually” called

the police.1 Emergency responders took Eric to United Regional in Wichita Falls.

      The hospital staff intubated Eric. They also gave him a blood transfusion.

Along with a bruise on Eric’s right jaw, hospital staff noted swollen lips and bruises




      1
       According to the police report, she called Father’s mother first.


                                            5
on his left chin, forehead, and lower back. Later that night, Eric was airlifted to Cook

Children’s Medical Center in Fort Worth.

      After Eric arrived at Cook Children’s, the staff discovered that he had head and

skull fractures, hematomas on both sides, hip- and pelvic-area fractures resulting from

a twisting motion, fractures under both knees, and a fracture above one of his feet.

The hospital informed the police that Eric had also suffered “severe hypoxic ischemic

brain injury,” a “thrombosed bridging vein,” a “possible contusional tear of the right

frontal pole of the brain,” and “multilevel ligamentous sprain of the cervical spine.”

Hospital staff diagnosed Eric with “[t]raumatic brain injury from non accidental

trauma.”

      Eric stayed at Cook Children’s for two weeks. During part of that time, he

required “ongoing ventilatory support.” Cook Children’s removed his tube after about

a week; at that time, the family had accepted the possibility of “imminent death,” and

Mother had to prepare for end-of-life care for him.

      Cook Children’s discharged Eric to Hospice of Wichita Falls where Eric ended

up improving. By the time of trial, Eric had made “wonderful progress” according to

Mother, although he did not use his left arm and hand “as much” because it stayed

curled, and his right foot turned in and caused him trouble walking. He also saw a

neurologist periodically to assess his brain function.




                                            6
       Hospital Notes’ Narration of Events

       The transfer report to Cook Children’s states that Great-grandmother suffered

from dementia and anger issues and that, reportedly, Father had left Eric on either the

couch or a chair when he went outside and that Great-grandmother was in the room

with Eric when Father came back in. At that time, Eric “was not acting like himself”

and was lethargic. It was reported to emergency responders that when Mother came

home, Eric “was mildly responsive, pale[, and] mottled.” The hospital notes also

indicate that although Father told the ambulance service that Great-grandmother

“maybe had something to do with this,” the investigating police detective “noted that

great grandmom had some difficulty getting up and down and required a cane.”

       Arrest-Warrant and Police-Notes Version

       At the time of trial, Father was in jail awaiting trial for allegedly causing Eric’s

injuries.

       According to police records, when officers searched the home, they found

“blood stain evidence” on a bassinet, pacifier, and baby wipe in the master bedroom

and on the right and left sides of the kitchen sink. They also found a soiled diaper and

baby wipes in the master-bedroom trash can. Because the bloody baby wipe was

found in the trash can under the soiled diaper, the investigators believed that “the

child was treated for bleeding sometime before being changed for the soiled diaper.

       According to the affidavit attached to Father’s arrest warrant, when the first

officer arrived at the home, Paternal Grandmother was holding Eric, who was

                                            7
nonresponsive and breathing erratically. When the paramedics arrived, they began

immediately to assess Eric; at that time, Father––without being asked––pointed to a

bruise under Eric’s jaw and stated that the bruise was not from abuse. The officer

“found that statement to be odd since abuse was not determined at that moment.”

      About an hour after the police arrived at the home, a nurse called the police

department to report that Eric was “showing signs of abuse trauma,” that he was

being sent to Cook Children’s, and that she was making a referral to the Department

of Family and Protective Services for “assault.” During the police investigation,

Mother said that she had been gone about 45 minutes when Father contacted her and

that when she got home, she first called Father’s mother to come help. Mother told

the police that before she left that day, she had fed Eric and left him sleeping in his

bassinet; he was “fine.”

      Father told the police that after Mother had left, he fed Eric a bottle and then

went to the kitchen to make him another one. While at the kitchen window, he saw an

old friend outside and went to go talk to him. Father gave different names for the

friend. Father told police he was outside for about five minutes and had a video and

audio baby monitor in his pocket, 2 but he never heard anything. When Father went

back inside, Eric “was breathing funny and unresponsive.”



      Although the police-department notes state that Father said he had the
      2

monitor’s volume turned all the way up, this information is not in the arrest affidavit.


                                           8
      Great-grandmother told the police that after Mother left the house, Father was

inside the bedroom with Eric. Eric was crying a lot but then stopped. A short time

later, Eric whimpered. 3 Great-grandmother looked into the bedroom and saw Father

“changing [Eric’s] diaper” for what she thought was a long time. Father came out of

the bedroom holding Eric face up; he took Eric to the sink and began putting water

on him. But Father never wiped the water off, which Great-grandmother thought was

strange. She asked Father what was wrong, but he did not respond. During this time,

Father was trying to call Mother.

      Cook Children’s confirmed to the police that Eric had suffered a subdural

hematoma, a subarachnoid hemorrhage, and retinal hemorrhages; he was also having

seizures. Eric’s injuries were life-threatening, and when he arrived, he was not stable

enough for them to perform an MRI.

      Father’s Version

      Father testified after being warned of his Fifth Amendment rights. Father

confirmed that he was in the Wichita County jail and that he had been “picked up on”

injury to a child. According to Father, though, he had been indicted only for family

violence.4 Father’s trial date had not yet been set, and he did not expect one for at

least two years because of the COVID-19 pandemic. When asked why he had


      3
       The hospital report notes that Great-grandmother told the detective that the
baby was crying while Father was in the bedroom with him; then, she heard “sudden
screaming,” which stopped and was replaced by whimpering.


                                          9
considered pleading guilty to child endangerment, Father answered that he believed

that was “more along the lines” of what he was guilty of. Father denied causing Eric’s

injuries.

       Father said that when Eric was injured, Mother had gone out for about fifteen

to twenty minutes to get groceries, and he was outside on the porch. He had left Eric

in his “baby rocker” in the bedroom, and Great-grandmother was in the living room

lying down on the couch. Father went out to the porch for about five to ten minutes.

When asked what happened next, Father first invoked his Fifth Amendment right.

       After taking the Fifth, though, Father testified that when he came back in the

house, Eric was still strapped into his rocker5 but was having trouble breathing.

Great-grandmother was still on the couch, which was about ten to twelve feet away,

up a two-step staircase to the bedroom. But she was sitting up on the far side of the

couch instead of lying down as she had been when he went outside.

       Father said that when he found Eric, his breaths were short and rapid; he was

limp and did not respond when Father blew in his face. Father called Mother instead

of 911; he admitted that he had not “assess[ed] the situation properly.” After Mother


       4
        The trial court admitted the indictment into evidence; it charges Father with
committing continuous family violence under Family Code Section 71.003 both by
allegedly causing Eric’s injuries on July 5, 2019, and by impeding Mother’s normal
breathing or blood circulation on or about June 25, 2019. Tex. Fam. Code Ann.
§ 71.003.

      According to Father, Eric had never fallen out of his rocker, and the rocker
       5

was not capable of falling over.

                                         10
got home, Father called his mother, and either she or Mother then called 911. Father

estimated that about five to ten minutes passed between the time he noticed Eric’s

injuries and 911 was called. When asked what type of first aid he provided, Father

said, “I didn’t know what to do.”

      Father told the police that he had a baby monitor with him that had both audio

and video capability. But Father never heard Eric cry. Although Father spoke to law

enforcement, he did not talk to the doctors at Cook Children’s because he was

“extremely upset.”

      According to Father, Great-grandmother was the only one in the house when

Eric’s injuries occurred. Nevertheless, he did not ask her what had happened while he

was out because, according to Father, “I knew she hurt . . . my baby.” He could not

say why he never spoke to her, saying that it was “probably not the right thing for me

to just ask her about that, not me.” But when trying to explain why he told law

enforcement that he did not think Great-grandmother had hurt Eric, Father explained

that he did not think so “at first”; he did not think Great-grandmother had done

anything to Eric until he “was calling” Mother. Father said he was in shock and had

not noticed Eric’s injuries, including the broken bones and bleeding from the mouth.

      When asked whether he had endangered his son, Father admitted that his being

outside and not watching over Eric “led to circumstances” that endangered him.

Father said that while out on the porch, he had been talking to a high-school friend



                                         11
whose last name he could not remember; Father pleaded the Fifth when asked how

his friend had come to be at the house. 6

      Father admitted that Great-grandmother had some trouble walking and used a

walker “[m]ost of the time.” He confirmed that when she walked out of the house the

day Eric was injured, she needed assistance. But Father thought Great-grandmother

“was milking it.” When asked how Great-grandmother could have gotten up from the

couch, injured Eric, left him in his rocker, and gotten back to the couch in such a

short amount of time, Father said that although she needed help walking with either a

walker or shoulder to lean on “most of the time,” which he estimated to be about

95%, he did not believe she needed help “all the time.” He had seen her walk without

assistance before and did not wish to speculate on how she could have injured Eric.

She “absolutely” could lift things. Father believed Great-grandmother could have

gotten into the bedroom, caused Eric’s injuries, and gotten back to the couch in such

a short time because “she was only weak in her legs.”

      Mother’s Perspective

      Mother originally thought that Great-grandmother had caused Eric’s injuries,

but after hearing the police evidence––blood in the sink and bassinet and the fact that

Father had a friend over he did not tell Mother about––she believed Father had

caused the injuries. According to Mother, Great-grandmother had a chronic back

      6
         Other evidence showed that police had arrested Father many times, including
at least once for drug-paraphernalia possession.


                                            12
issue and a broken spine; she could not walk more than five or six steps by herself and

had fallen the day Eric was injured. Mother did not think Great-grandmother was

strong enough to cause Eric’s severe injuries in such a short time, but she did think

Father was strong enough. Mother was also concerned that Father never called for

medical or law-enforcement help.

      Great-grandmother’s History

      Father testified that Great-grandmother had a “mental health history” and a

“bad family violence history.” Father had heard Great-grandmother verbally threaten

Mother and her relatives, and he “believe[d]” that “they’ve all been physically abused

by” Great-grandmother.

      Great-grandmother had lived with him and Mother several times before and

engaged in “violent . . . mental and verbal abuse” and “sometimes physical abuse,”

including toward the dog. One time before Eric was born, Father and Mother called

law enforcement because Great-grandmother had threatened Mother and her unborn

son; law enforcement took Great-grandmother to the state hospital on a mental-

health warrant. Mother confirmed Father’s testimony that Great-grandmother had

threatened her and Eric with harm and that they had to call the police to have Great-

grandmother removed on a mental-health warrant. Father understood and Mother

confirmed that Great-grandmother had been kicked out of residential “care-type

settings” for “violent behavior . . . [and] conduct towards staff and other residents,

adults.” Nevertheless, when Father left Great-grandmother in the house with Eric

                                          13
that day, he did not think that she could have hurt him because he “thought she could

have a change of heart” and would not “hurt a little baby.”

      Mother had previously testified that Great-grandmother had raised her until

she was sixteen or seventeen; her childhood “wasn’t horrible.” Great-grandmother’s

mental health did not deteriorate until January 2019. But in June 2019, Great-

grandmother had threatened to kill her twice while the police were present. According

to Mother, that was the only time Great-grandmother had been violent or aggressive

toward Mother, and she had not seen her act that way with anyone else.

      Mother said that, physically, Great-grandmother had needed help to walk up

the five porch steps into her house; whoever helped her “would put one arm under

hers and assist her up.” Mother did not think it possible for Great-grandmother to go

up those steps by herself. She did not think Great-grandmother could have inflicted

the twisting injury to Eric’s legs because “[s]he has no strength.”

      Other Evidence

      Mother testified that Father had been physically violent with her in the past; he

would get angry when “he didn’t get his way,” and he had choked her, bruised her,

taken her money and car keys, and punched holes in the wall. When asked whether he

had physically assaulted Mother when Eric was only a few days old, Father denied any

physical contact with Mother but said he remembered “more of a verbal altercation”

with “[t]he only physical damage . . . to the drywall of the house.”



                                           14
      The trial court admitted medical records for Father showing that in April 2019,

a couple of months before Eric’s birth, Father was admitted to the emergency room

with nausea and vomiting and had admitted to drinking “2-3 drinks per day” for a

couple of weeks. He was diagnosed with alcohol-induced acute pancreatitis without

infection or necrosis. He left against medical advice. Although Father’s health records

also indicate that he had drug-abuse problems as a teenager, Father denied having a

drug problem when Eric was injured.

      In the jail while awaiting trial on his charge for allegedly injuring Eric, Father

had been on suicide watch three times. But Father told at least one mental-health

evaluator that he had wanted merely to stay out of the general jail population because

of the nature of his charges. Mother told the social worker at Hospice that she and

Father had previously had a good relationship but that he had started showing signs

of mental illness and refused to get help.

Application and Conclusion

      Father relies primarily on his own testimony to argue that the State failed to

prove by clear and convincing evidence that he endangered Eric. Mother did confirm

some but not all of Father’s testimony about Great-grandmother. Although we

consider what Mother confirmed as undisputed, much of Father’s testimony was

contradicted; therefore, the trial court did not have to take that evidence as true, nor

did the trial court have to consider Father credible. See, e.g., In re J.F.,

2016 WL 7584309, at *7 (“The trial court could reasonably have resolved any conflict

                                             15
in the evidence by not crediting J.F.’s explanation and forming a firm conviction or

belief that J.F. caused the injuries to the children.”).

       Even without direct evidence of who caused a child’s severe injuries consistent

with child abuse, strong circumstantial evidence can still meet the clear-and-

convincing standard. See, e.g., id. Here, strong circumstantial evidence existed that

Father was responsible for Eric’s injuries, including (1) the circumstances of the

injuries and physical evidence at the scene, which corresponded to what Great-

grandmother told officers rather than what Father told them; (2) Father’s evasiveness

with officers, the implausible nature of part of what he told them, and his conduct

consistent with a guilty conscience; (3) his propensity for violent behavior; and

(4) evidence of Great-grandmother’s physical infirmity and age juxtaposed with the

extent of Eric’s injuries. The trial court was not required––nor are we––to give more

weight to Father’s characterization of Great-grandmother’s physical abilities than to

Mother’s characterization or to the police officer’s direct observations. Nor are we

required to focus on the absence of expert evidence, as Father urges us to do.

       Based on our review of the record, including Father and Mother’s history as

well as the July 5, 2019 events, we hold that the Department presented legally and

factually sufficient evidence to support the trial court’s subsection (D) and (E)

endangerment findings. See id.; In re K.S., No. 09-14-00222-CV, 2014 WL 4755500, at

*3 (Tex. App.—Beaumont Sept. 25, 2014, pet. denied) (mem. op.); In re D.A., No. 02-

14-00076-CV, 2014 WL 3778234, at *22–23 (Tex. App.––Fort Worth July 31, 2014,

                                             16
no pet.) (mem. op.). We therefore overrule Father’s two issues on appeal and affirm

the trial court’s judgment.




                                                   /s/ Elizabeth Kerr
                                                   Elizabeth Kerr
                                                   Justice

Delivered: September 9, 2021




                                        17